Citation Nr: 1612477	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  11-20 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to September 17, 2015 and 50 percent thereafter for posttraumatic stress disorder (PTSD) and major depression.  

2.  Entitlement to a compensable rating prior to September 16, 2015 and 20 percent thereafter for cervical spine strain.

3.  Entitlement to a rating in excess of 10 percent prior to September 16, 2015 and 20 percent thereafter for thoracic spine strain and osteoarthritis of the lumbosacral spine.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1982 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and major depression and assigned a 30 percent disability rating, effective August 31, 2009.  The rating also continued the 10 percent rating for thoracic spine strain and the noncompensable ratings for cervical spine strain and osteoarthritis of the lumbar spine.  

This matter was before the Board in July 2014, at which time it was remanded for additional development.

Thereafter, in a December 2015 rating decision, the RO increased the ratings for the cervical spine strain to 20 percent disabling, effective September 16, 2015.  A 20 percent rating was assigned for thoracic spine strain and ostearthritis of the lumbar spine, effective September 16, 2015.  Finally, the rating for PTSD was increased to 50 percent disabling, effective September 17, 2015.

The Board observes that initially a 10 percent rating was awarded for the thoracic spine strain and a noncompensable rating was assigned for osteoarthritis of the lumbar spine.  Prior to September 26, 2003, disabilities manifested by limitation of motion in the thoracic (dorsal) and lumbar spine were evaluated separately in accordance with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5291-92 (2002).  Under the VA regulations in place since September 2003, diseases and disorders of the thoracic and lumbar spine are rated together under the General Rating Formula for Diseases and Injuries of the Spine.  The only distinction now made is with the adjacent cervical segment; it is still permissible to separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, Note (6).  Thus, assigning separate ratings for the thoracic and lumbosacral segments would violate VA's anti-pyramiding regulation, 38 C.F.R. § 4.14.  See also Esteban v. Brown, 6 Vet. App. 259 (1994).  Therefore, the issue has been recharacterized on the title page to encompass any disability of both the thoracic and lumbar spine.


FINDINGS OF FACT

1.  Prior to September 17, 2015, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  As of September 17, 2015, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.

3.  Prior to September 16, 2015, the Veteran's cervical spine disability was manifested by subjective complaints of pain, with objective evidence of flexion to 45 degrees and a combined range of motion greater than 335 degrees. 

4.  As of September 16, 2015, the Veteran's cervical spine disability has been manifested by forward flexion to 30 degrees and to 25 degrees during flare-ups; there is no evidence of ankylosis of the cervical spine.

5.  Prior to September 16, 2015, the Veteran's thoracic/lumbar spine disability was manifested by forward flexion to 90 degrees; there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis. 

6.  As of September 16, 2015, the Veteran's thoracic/lumbar spine disability has been manifested by forward flexion to 70 degrees and to 50 degrees during flare-ups; there is no evidence of ankylosis the entire lumbar spine.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent prior to September 17, 2015 and 50 percent thereafter for PTSD have not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a compensable rating prior to September 16, 2015 and 20 percent thereafter for a cervical spine strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2015).

3.  The criteria for a rating in excess of 10 percent prior to September 16, 2015 and 20 percent thereafter for a thoracic/lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) (Vazquez-Flores v. Peake II) (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

The PTSD claim stems from the initial grant of service connection.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

Turning to the Veteran's increased rating claims for the cervical and thoracic/lumbar spine disabilities, VA's duty to notify was satisfied through a letter dated in September 2009, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  In correspondence dated in March 2010, the RO informed the Veteran that treatment records from the VA medical center in Durham, North Carolina from January 1, 2005 to January 18, 2006 were unable to be obtained.  However, pursuant to the Board's July 2014 remand directives, outstanding private and VA treatment records were obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded VA examinations in connection with his claims on appeal.  As requested in the Board's previous remand directives, additional VA examinations were provided in September 2015.  These examinations are adequate for the purposes of the matters adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disabilities.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Thereafter, the RO issued a supplemental statement of the case in December 2015.  The Board finds that there has been substantial compliance with the Board's previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. at 509-10.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

I.  PTSD and Major Depression 

The Veteran's PTSD and major depression has been rated under Diagnostic Code 9411.

Under the General Rating Formula, a 30 percent disability rating is assigned when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent disability rating will be assigned where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating applies when occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.  

A 100 percent disability rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "the DSM-V").  38 C.F.R. § 4.130 (2015).  The earlier DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Also, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme. Rather, the determination should be based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a).

Prior to September 17, 2015

Prior to September 17, 2015, the Veteran's PTSD has been assigned a 30 percent rating.  

A private psychiatric evaluation dated in September 2009 has been associated with the claims file.  It was noted that the Veteran had been married for 22 years and worked as a pastor.  Reported symptoms included flashbacks, nightmares, being easily startled, having little interaction and socializing with others, fear of going places, feeling anxious, and problems sleeping.  He denied any suicide attempts or prior psychiatric admissions.

On mental status examination, the appellant looked his stated age and was disheveled and slightly unkempt.  He maintained good eye contact, his speech was within normal limits, and his affect was very constricted.  He appeared to be anxious and depressed.  His thought processes were goal directed and logical.  Cognitively, he was alert and oriented.  He was able to register and recall and his remote and recent memories were intact.  The appellant's attention and concentration were within normal limits and he had good insight and judgment at the time of the assessment.  The Veteran denied any auditory or visual hallucinations and suicidal or homicidal ideations.  There was no evidence of dysarthria, psychosis, or delusions.  

The physician suggested a combination of psychotherapy and psychopharmacology to treat the Veteran's PTSD. It was noted that the appellant was taking medication to treat his PTSD symptoms to include medication for sleep.  A GAF score of 42 was assigned.  

Subsequent private treatment records dated in October 2009 and January 2010 demonstrate treatment for PTSD symptoms.  Notably, in the records, the Veteran denied auditory or visual hallucinations and suicidal or homicidal ideations.

The Veteran was afforded a VA examination in May 2010.  It was noted that the appellant was married with two children and had Masters Degrees in Human Resources and Divinity.  The Veteran described symptoms of intrusive memories of the in-service stressor.  He reported getting "cued" to his memories by things like the sound of helicopters, things on the news or other media, or being asked to attend funerals.  He stated that he avoided talking about his experiences and had no social life outside of immediate family and church.  He also mentioned that he felt detached from others, had problems getting up and getting started, sleep disturbance, avoidance, problems feeling loved, restricted range of affect, irritability, outburst of anger, hyperstartle response, and hypervigilance.  He denied having a history of violent behavior or a history of suicide attempts.  The severity of the symptoms was moderate.  The Veteran indicated that the symptoms affected his total daily functioning, which resulted in his marriage being stressed, particularly due to his irritability.  

The Veteran also reported a history of major depression.  He described the symptoms of being tired and fatigued and difficulty being motivated.  The severity of the symptoms was moderate and episodic.  He indicated that the symptoms affected his total daily functioning, which resulted in his having difficulty functioning in his work and family.  

It was noted that the Veteran's psychiatric medication included Trazodone, however, the response had been minimal and the condition was the same.  There were no side effects to the medication.  The appellant was also treated with Citalopram Hydrobromide, and the response had been poor.  The Veteran stated there were side effects, to include nausea, so he stopped taking the medication.  He also reported that he received psychotherapy once per month and the response had been moderate.  

The Veteran reported that since he developed his mental condition, there had been major changes in his daily activities, such as he no longer fished and did not enjoy things he used to do.  There had also been some major social function changes, to include stress on his marriage and having little social interest.  The appellant stated that he worked as a minister for the past 10 years.  He described his relationship with his supervisor and co-workers as good.  He also reported that he had not lost any time from work.  

On mental status evaluation, orientation was within normal limits and the appellant's appearance, hygiene, and behavior were appropriate.  His affect and mood showed anxiety and depression.  Communication, speech, and concentration were within normal limits.  Thought processes were appropriate and the Veteran was able to understand direction.  He did not have slowness of thought nor did he appear confused.  Judgment was not impaired and abstract thinking was normal.  It was noted that the appellant's memory was mildly impaired; he forgot names, directions, and recent events.  Panic attacks were present and occurred less than once per week.  There were signs of suspiciousness but no reports of delusions or hallucinations and they were not observed at the time of the examination.  There were passive thoughts of death, but no homicidal ideations.  Obsessive-compulsive behavior was also absent.  A GAF score of 50 was assigned.  

The examiner determined that mentally, the Veteran did not have difficulty performing activities of daily living.  The best description of his psychiatric impairment was: psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  The examiner opined that the above determination was supported by the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss.  He had no difficulty understanding commands.  The examiner further determined that the claimant did not appear to pose any threat of danger or injury to self or others.  The severity of the condition was moderate.  

Additional private treatment records dated from April 2010 to March 2012 demonstrate periodic treatment for PTSD.  Noted PTSD symptoms included flashback, difficulty sleeping, and depressed mood.  

Private treatment records dated from July 2012 to April 2015 reveal further treatment for PTSD symptoms.  In a record dated in July 2012, the private physician indicated that the Veteran appeared calmer, more interactive, and less constrictive.  In records dated in July 2012, December 2012, April 2013, and July 2013, the appellant denied auditory or visual hallucinations and suicidal or homicidal ideations.  There was no evidence of any psychosis or delusions.  Reported symptoms included flashbacks and nightmares.  In records dated from January 2014 to April 2015, the Veteran continued to report symptoms including anxiety, moodiness, withdrawal from people, and being easily irritated.  On mental status examination in January 2014, the Veteran appeared his stated age, wore casual clothes, was anxious and appeared disheveled.  There was psychomotor agitation, anxiety, and restlessness.  He had a blunted affect with psychomotor retardation.  His attitude was cooperative and the answers to questions during the assessment were appropriate without being spontaneous.  The appellant's tone and volume were normal and there was no pressured speech, aphasia, or dysarthria.  His affect was congruent and he reported anxiety, depression, and hyperarousal symptoms.  There were no flight of ideas, looseness of association, or circumstantial thought.  The Veteran again denied any auditory, visual, and tactile hallucinations.  He reported seeing images of moving objects at the edges of his sight, there being a general discomfort when he was in crowd, and that he had obsessive thoughts about being in danger.  He denied any suicidal or homicidal thoughts or any self-injurious behavior.  There was no paranoia or delusions.  A GAF score of 46 was assigned.

After a review of the evidence, the Board finds that a rating in excess of 30 percent for the Veteran's PTSD is not warranted at any time prior to September 17, 2015.  The Veteran has exhibited symptoms of depressed mood, irritability, flashbacks, nightmares, hyperstartle, withdrawal from others, fear of going places, anxiety, mild memory loss, hypervigilance, and problems sleeping.  Such symptoms result in a level of impairment contemplated by the current 30 percent rating.  As such, a rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In finding against a 50 percent rating, the evidence throughout this stage of the appeal does not demonstrate occupational and social impairment with reduced reliability and productivity.  In this regard, the evidence fails to show that the Veteran suffers from flattened affect, circumstantial, circumlocutory, or stereotypical speech, panic attacks more than one a week, difficulty in understanding complex commands, impaired short and long term memory, impaired judgment, or impaired abstract thinking.  Additionally, the Veteran reported that he had been employed as a minster for the past 10 years, got along well with his supervisor and coworkers, and had not lost any time from work.  There was irritability in his marriage but such is deemed contemplated by the already-assigned evaluation.  The Veteran's PTSD during his stage of the appeal is at worst manifested by occupational and social impairment with occasional decrease in work efficiency.  Thus, at this time, the disability picture does not more closely approximate the next-higher 50 percent disability rating

The Board notes that the reported GAF scores of 42 to 50 are indicative of serious symptoms.  While important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  The Board has considered the actual symptoms and resulting impairment as set forth above, and concludes that a rating in excess of 30 percent is not warranted during this stage of the appeal.

In sum, the Board finds that, at no time during this stage of the appeal has the Veteran's PTSD warranted a rating in excess of 30 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



As of September 17, 2015

As of September 17, 2015, the Veteran's PTSD has been assigned a 50 percent rating.

The Veteran was afforded a VA examination in September 2015.  The examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity.  

At the time of the examination, it was noted that the appellant lived with his wife of 28 years.  He reported that they got along fairly well, but he could have a short temper and would sometimes get agitated by small things.  The appellant mentioned that he and his wife have 2 children and he reported good relationships with them.  He stated that he preferred to spend most of his time alone at home and did not socialize outside of what was required for church.  

Occupationally, it was noted that the Veteran was employed as a pastor of a small church and had been leading the church for 16 years.  He was responsible for preparing a message for Sunday's service and preparing a lecture for a mid-week service.  He reported that 10 years ago, he would spend the day in his office, but now he did not feel motivated to do so. He had been criticized by the church hierarchy for being late or absent for meetings.  The appellant stated that he did
not typically have conflicts with others and could engage with people in church on his own terms.  At home, the Veteran reported that he was not responsible for any tasks and spent most of his time sitting and reading.  

The Veteran reported that he saw his private physician once every 3 months and was being treated with medication.  He reported that this sleep was poor.  He denied any history of legal or behavioral problems.  He stated that he drinks 5 to 14 beers per week.  

PTSD symptoms included recurrent memories and dreams, avoidance, persistent and exaggerated negative beliefs or expectations about oneself, others, or the world, having a persistent negative emotional state, markedly diminished interest or participation in significant activities, persistent inability to experience positive emotions, irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems concentrating, sleep disturbances, depressed mood, suspiciousness, panic attacks that occurred weekly or less often, mild memory loss and disturbance of motivation and mood. 

It was noted that the appellant's affect was restricted and his mood was depressed.  He seemed to be rather slow to respond and general psychomotor slowing was observed.  He was fully oriented and showed no signs of disordered thinking.  

After a review of the evidence, the Board finds that a rating in excess of 50 percent for the Veteran's PTSD is not warranted at any time during the period in question.  As of September 17, 2015, the Veteran has exhibited symptoms of irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems concentrating, sleep disturbances, depressed mood, suspiciousness, panic attacks that occurred weekly or less often, mild memory loss and disturbances of motivation and mood.  Such symptoms have resulted in a level of impairment contemplated by the current 50 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411

In finding against a 70 percent rating, the evidence throughout this stage of the appeal does not demonstrate more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The evidence fails to show that the Veteran experiences suicidal ideations, obsessive rituals, hallucinations, or delusions.  Moreover, there is no evidence of neglect of personal appearance and hygiene, impaired thought and judgment, speech intermittently illogical, obscure or irrelevant and near-continuous panic or depression.  The Veteran also denied suicidal or homicidal ideations.  Notably, the Veteran has worked as a pastor for a church for 16 years, where he is required to prepare for 2 weekly services. Moreover, he had been married for 28 years and got along well with his wife and children.  The Veteran's PTSD during his stage of the appeal is at worst manifested by occupational and social impairment with reduced reliability and productivity.  As such, the disability picture does not more closely approximate the next-higher 70 percent disability rating

In sum, the Board finds that, at no time during the rating period on appeal has the Veteran's PTSD warranted a rating in excess of 50 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Spinal Disabilities

The Veteran's cervical spine has been rated under Diagnostic Code 5237 for cervical strain and his thoracic/lumbar spine disability has been rated under Diagnostic Code 5242 for degenerative arthritis of the spine.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.  Id. 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.  Id.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id. 

Finally, forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  Id.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is to 45 degrees, extension is to 45 degrees, left and right lateral flexion are to 45 degrees, and left and right lateral rotation are to 80 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 2; and 38 C.F.R. § 4.71, and Plate V.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2013).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Cervical Spine Disability

Prior to September 16, 2015

Prior to September 16, 2015, the Veteran's service-connected cervical spine disability has been assigned a noncompensable rating.  

The Veteran was afforded a VA examination in April 2010.  He reported that he had no problems with limitation of walking or recurring falls.  However, he described recurring stiffness, fatigue, muscle spasms, reduced range of motion, paresthesias, and numbness in the lower neck area.  He reported that the pain sometimes radiated into his left shoulder.  The pain was moderate and was exacerbated by physical activity and stress.  He stated that sometimes his neck was very stiff and it was difficult for him to turn his head.  Additionally, he sometimes felt a severe pain in his neck with rapid, sudden movement of the neck.  He had no specific treatment for his neck condition.  His main functional impairment was his difficulty rotating his neck when the neck pain recurred.

On physical examination, it was noted that the Veteran's posture and gait were normal, he was able to perform a normal steady walk, and a normal tandem walk.  He did not wear assistive devices.  

Evaluation of the cervical spine revealed no signs of radiation of pain on movement, muscle spasms, tenderness, guarding, weakness, or atrophy of the limbs.  The appellant had a stiff feeling at the end of the range of motion and he had a sensation of grinding in his ears and popping sensations when he rotated his neck.  There was no evidence of weakness, fatigue, or lack of endurance in the neck.  His main functional impairment was due to pain in his neck with sudden movement.

Range of motion testing revealed forward flexion to 45 degrees; extension to 45 degrees; right and left lateral flexion to 45 degrees; and right and left rotation to 80 degrees.  There was no additional limitation in range of motion following repetitive testing.  

On neurological evaluation, the cranial nerves II-XII appeared to be intact.  The deep tendon reflex responses were 1 + for the right and left biceps.  The motor and sensory functions of the upper extremities appeared to be normal.  There were no signs of sensory deficits or motor weakness.  Grip was normal for both hands and there were no signs of intervertebral disc syndrome.  

The examiner diagnosed cervical spine strain with no evidence of radiculopathy.  Objective factors were not present at the time of the examination.  Subjective factors included a history of stiffness and pain with sudden movent and pain after strenuous exertion.

VA treatment records note complaints of and treatment for neck pain.

After a review of the evidence, the Board finds that a compensable rating is not warranted for the Veteran's cervical spine disability at any time prior to September 16, 2015.  Prior to September 16, 2016, the Veteran's cervical spine disability was manifested by subjective complaints of pain and stiffness.  However, range of motion measurements at the April 2010 VA examination do not meet the criteria for a 10 percent rating.  In this regard, range of motion of the cervical spine was within normal limits.  Additionally, the combined cervical range of motion was not 170 degrees or less.  Further, there were no muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  As such, a compensable rating is not warranted for this stage of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Board has also considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board acknowledges the Veteran's complaints of pain and stiffness.  However, despite his subjective complaints of pain, the there was no objective finding of pain on range of motion testing.  As such, a higher evaluation based on limitation of motion is not available here.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Board has also considered whether a higher rating is warranted under an alternate diagnostic code.  However, the Veteran has not been diagnosed with intervertebral disc disease and in any event the evidence does not reflect any incapacitating episodes related to his cervical spine disability.  Therefore, a higher evaluation under Diagnostic Code 5243 is not available.

The Board has considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, Note 1.  However, there were no neurologic abnormalities noted at the time of examination.  Thus, the Board finds that a separate evaluation for additional neurological disability is not warranted.

In sum, the Board finds that, at no time during this stage of the appeal has the Veteran's cervical spine disability warranted a compensable rating.  See Fenderson, 12 Vet. App. 119.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

As of September 16, 2015

The Veteran was afforded a VA examination in September 2015.  At the time of the examination, he reported flare-ups described as causing stiffness, pain, and limited range of motion.  He also stated that his overall functional impairments were stiffness, pain, and limited range of motion.

Range of motion testing revealed forward flexion to 35 degrees; extension to 30 degrees; right and left lateral flexion to 30 degrees; and right and left lateral rotation to 60 degrees.  Pain was noted on extension, left lateral flexion, and right lateral rotation.  There was no additional loss of function or range of motion after repetitive testing. 

Range of motion testing with evidence of pain revealed forward flexion to 30 degrees; extension to 20 degrees; right and left lateral flexion to 20 degrees; and right and left lateral rotation to 50 degrees.

Range of motion during flare-ups was estimated as forward flexion to 25 degrees; extension to 20 degrees; right and left lateral flexion to 15 degrees; and right and left lateral rotation to 45 degrees.  

There was no guarding or muscle spasm of the cervical spine.  Muscle strength test, reflex examination, and sensory examination were normal.  There was no radiculopathy, ankylosis, neurologic abnormalities or intervertebral disc syndrome.  There was no evidence of pain on weight bearing or localized tenderness or pain with palpation of the joint or associated soft tissue.  

VA treatment records note complaints of and treatment for neck pain.

After a review of the evidence, the Board finds that a rating in excess of 20 percent for the Veteran's cervical spine disability is not warranted for any portion of the rating period on appeal.  As of September 16, 2015, the Veteran's cervical spine disability has been manifested by reduced range of motion.  However, the evidence does not demonstrate that the Veteran had flexion limited to 15 degrees or less.  Even considering additional limitation of function during flare-ups, range of motion was only limited to 25 degrees.  Thus, even during a period of flare-ups, the Veteran's cervical spine disability does not meet the criteria for the next-higher 30 percent rating.  There was also no ankylosis of the entire cervical spine.  As such, a rating in excess of 20 percent is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Veteran has complained of pain, stiffness, and flare-ups.  However, despite the noted symptoms, the objective evidence of record does not show any additional functional limitation that is tantamount to marked interference in range of motion. As such, higher ratings are not warranted for any stage of the appeal. 

The Board has also considered whether a higher rating is warranted under an alternate diagnostic code.  However, the Veteran has not been diagnosed with intervertebral disc disease.  Therefore, a higher evaluation under Diagnostic Code 5243 is not available.

The Board has considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, Note 1.  However, there were no neurologic abnormalities noted at the time of examination.  Thus, the Board finds that a separate evaluation for additional neurological disability is not warranted.

In sum, the Board finds that at no time during the rating period on appeal has the Veteran's cervical spine disability warranted a rating in excess of 20 percent.  See Fenderson, 12 Vet. App. 119.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Thoracic/Lumbar Spine Disability

Prior to September 16, 2015

Prior to September 16, 2015, Veteran's thoracic/lumbar spine disability has been  assigned a 10 percent disability rating and his lumbar spine disability was rated as noncompensable.

The Veteran was provided a VA examination in April 2010.  At the time of the examination, he did not recall being diagnosed with a degenerative condition of the thoracic spine, but had increased pain in his back for several years.  The pain radiated up and down his back and was exacerbated by physical activity and stress.  Pain was relieved with rest and medication or application of a heating pad.  The pain was particularly bad on the day after he had engaged in strenuous exertion, such as heavy lifting or prolonged yard work.  He stated that he was able to walk without limitations, but had stiffness, fatigue, reduced range of motion, paresthesias, and numbness in his upper mid back between his shoulder blades, particularly after a long hard day of work.  He experienced these symptoms mostly in the afternoon and evening.  He had intermittent constipation, but did not contribute it to his back condition.  There were no problems with erectile dysfunction or bladder complaints.  He had no episodes of incapacitation during the past 12 months.  He stated that his main functional impairment was pain resulting from strenuous exertion.

With regard to the lumbar spine, the appellant reported low back pain for years, but not as severe as the upper back.  He also had stiffness and fatigue in the lower back.  There were no bladder or bowl complaints or erectile dysfunction.  He was able to walk without limitation and did not have any problems with falling because of his back condition.  His low back pain did not radiate and was treated with medication. He had no specific treatment for his low back condition and had no incapacitation during the past 12 months.  He did not have any functional impairment related to the condition.  

On physical examination, it was noted that the Veteran's posture and gait were normal, he was able to perform a normal steady walk, and a normal tandem walk.  He did not wear assistive devices.  

Examination of the lumbar spine revealed no radiation of pain on movement, muscle spasms, tenderness, guarding, weakness, or abnormal muscle tone.  The straight leg raising test was questionably positive at the 90 degree level, but the Veteran stated that he experienced pain in the right and left hips with straight leg raising of the right and left legs at the 90 degree level.  Lasegue's sign was negative. It was noted that the Veteran did not have any weakness, fatigue, or lack of endurance.

Range of motion testing revealed forward flexion to 90 degrees; extension to 30 degrees; right and left lateral flexion to 30 degrees; and right and left rotation to 30 degrees.  There was no additional limitation in range of motion following repetitive testing.  

On neurological evaluation, the deep tendon reflex responses were 1 + for the right and left knee and ankle reflexes.  The motor and sensory functions of the lower extremities appeared to be normal.  There were no signs of sensory deficits or motor weakness.  Grip was normal for both hands and there were no signs of intervertebral disc syndrome.  

The examiner diagnosed thoracolumbar spine strain with subjective complaints of pain with bending, particularly after exertion or heavy lifting.  There were no apparet objective factors noted at the time of the examination and x-ray of the thoracic spine.  The examiner also diagnosed lumbosacral spine strain with a history of low back pain after strenuous exertion.  There were no objective findings of the lumbosacral spine.  Lumbar spine x-rays showed early osteoarthritic change of the lumbar spine.  

VA treatment records note complaints of and treatment for back pain.

After a review of the evidence, the Board finds that a rating in excess of 10 percent for the Veteran's thoracic/lumbar spine disability is not warranted at any time prior to September 16, 2015.  During this stage of the appeal, the Veteran's thoracic/lumbar spine disability was manifested by subjective complaints of pain.  However, at the time of the April 2010 VA examination, range of motion of the lumbar spine was within normal limits.  Moreover, there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As such, a rating in excess of 10 percent is not warranted at any time during this stage of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Veteran has complained of pain.  However, despite the noted symptom, there was no objective evidence of pain on range of motion testing at the time of the April 2010 VA examination.  As such, higher ratings are not warranted for any stage of the appeal. 

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's lumbar spine disability could not receive a higher rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115(b).  

The Board has considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, Note 1.  However, at the time of examination neurologic findings were essentially normal.  Thus, the Board finds that a separate evaluation for additional neurological disability is not warranted.

In sum, the Board finds that, at no time during this stage of the appeal has the Veteran's thoracic/lumbar spine disability warranted a rating in excess of 10 percent.  See Fenderson, 12 Vet. App. 119.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

As of September 16, 2015

As of September 16, 2015, the Vetearn's thoracic/lumbar spine disability has been assigned a 20 percent rating.  

The Veteran was afforded a VA examination in September 2015.  At the time of the examination, he reported flare-ups described as causing stiffness, pain, and limited range of motion.  He also stated that overall functional impairments were stiffness, pain, and limited range of motion.

Range of motion testing revealed forward flexion to 70 degrees; extension to 20 degrees; right and left lateral flexion to 20 degrees; and right and left lateral rotation to 30 degrees.  Pain was noted on extension.  However, there was no additional loss of function on range or motion after repetitive testing.  

Repetitive range of motion testing with evidence of pain revealed forward flexion to 60 degrees; extension to 15 degrees; right and left lateral flexion to 15 degrees; and right and left lateral rotation to 20 degrees.

Range of motion during flare-ups was estimated as forward flexion to 50 degrees; extension to 10 degrees; right and left lateral flexion to 10 degrees; and right and left later rotation to 20 degrees.  

There was no guarding or muscle spasms of the lumbar spine.  Muscle strength testing, reflex examination, and straight leg raising test were normal.  There was no radiculopathy, ankylosis, or other neurologic abnormalities.  There was also no intervertebral disc syndrome.  

VA treatment records note complaints of and treatment for back pain but do not contain specific findings addressing the rating criteria.  Many references to back pain are actually found in reports primarily addressing psychiatric symptomatology.

After a review of the evidence, the Board finds that a rating in excess of 20 percent is not warranted for any portion of the rating period on appeal.  As of September 16, 2015, the Veteran's thoracic/lumbar spine disability has been manifested by reduced range of motion.  However, the evidence does not demonstrate that the Veteran had flexion limited to 30 degrees or less.  Even considering additional limitation of function during flare-ups, range of motion was only limited to 50 degrees.  Thus, even during a period of flare-ups, the Veteran's thoracic/lumbar spine disability does not meet the criteria for the next-higher 40 percent rating.  There was also no ankylosis of the entire lumbar spine.  As such, a rating in excess of 20 percent is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Veteran has complained of pain.  However, despite the noted symptom, the objective evidence of record does not show any additional functional limitation that is tantamount to marked interference in range of motion.  As such, higher ratings are not warranted for any stage of the appeal. 

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Veteran has complained of pain, stiffness, and flare-ups.  However, despite the noted symptoms, the objective evidence of record does not show any additional functional limitation that is tantamount to marked interference in range of motion. As such, higher ratings are not warranted for any stage of the appeal. 

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's thoracic/lumbar spine disability could not receive a higher rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115(b).  

It has also been considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, Note 1.  However, there were no neurologic abnormalities noted at the time of examination.  Thus, the Board finds that a separate evaluation for additional neurological disability is not warranted.

In sum, the Board finds that at no time during the period on appeal has the Veteran's thoracic/lumbar spine disability warranted a rating in excess of 20 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Extra-schedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's PTSD and spinal disabilities are fully considered by the rating criteria.  Thus, referral for consideration of an extra-schedular disability rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been medically attributed to a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.

IV.  Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to his PTSD and spinal disabilities.  Notably, the record demonstrates that he Veteran has been employed as a minister for 16 years.  Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.


ORDER

Entitlement to an initial rating in excess of 30 percent prior to September 17, 2015 and 50 percent thereafter for posttraumatic stress disorder (PTSD) and major depression is denied.  

Entitlement to a compensable rating prior to September 16, 2015 and 20 percent thereafter for a cervical spine strain is denied.

Entitlement to a rating in excess of 10 percent prior to September 16, 2015 and 20 percent thereafter for a thoracic spine strain and osteoarthritis of the lumbosacral spine is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


